DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on March 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first participant" (lines 8-9) and “the second participant” (line 9).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-8 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al., US 2004/0157661 A1 (hereinafter Ueda) in view of Carter et al., US 2012/0291053 A1 (hereinafter Carter).

Regarding Claim 1 (Original):  Ueda discloses a system, comprising:
a processor (Ueda, the CPU 36 is also called as a computer or a processor and is for taking charge of overall control of the game machine [0040] and [Fig. 2]);
a memory in communication with the processor, the memory comprising session data defining a virtual environment, wherein the session data defines coordinates of a plurality of virtual objects, the memory having computer-readable instructions stored thereupon (Ueda, FIG. 3 shows a memory map of the main memory 40; the main memory 40 includes a game program 
monitoring a distance between a first virtual object controlled by the first participant and a second virtual object controlled by the second participant of a plurality of participants (Ueda, in a first step S21 in FIG. 6, the CPU 36 reads the position data of the player object 82 from a predetermined area of the main memory 40; then, in a step S23, the CPU 36 reads the position data of the message generating object 84 from a predetermined area of the main memory 40 [0077] and [Fig. 6]);
determining that the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant of the plurality of participants exceeds a threshold distance (Ueda, the process proceeds to a step S27 so as to calculate distances between the player object 82 and all message generating objects [0078] and [Fig. 6]); and
reducing a volume of an audio signal between the first participant and the second participant in response to determining that the distance between the first virtual object controlled by the first participant and the second virtual object controlled by the second participant of the plurality of participants exceeds the threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object; then, when the player object exists within the range of a predetermined 
Ueda fails to disclose a chat.
Carter teaches a chat (Carter, the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]; a chat application (302-1) ... and a voice communication application (302-3) [0040]).  
Ueda discloses a game in which volume of sound played is based on the distance between an object making the sound and a player object hearing the sound (Ueda [0084] and [Fig. 8]).
Carter teaches a chat that adjusts the volume of the chat (Carter [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game that changes the volume of sounds based on the distance between an object making the sound and a player object hearing the sound as disclosed by Ueda with the chat between players as taught by Carter to allow players to communicate with each other during game play.

Regarding Claim 2 (Original):  Ueda further discloses wherein the volume is reduced to zero if the distance exceeds a maximum threshold distance (Ueda, when the player object is far from the message generating object by a predetermined distance LC and more, the sound of the message is not output [0084] and [Fig. 8]).

Regarding Claim 3 (Original):  Ueda further discloses wherein the volume is a function of a maximum volume multiplied by a function of the maximum threshold distance minus the distance divided by the maximum threshold distance when the distance is less than the maximum threshold distance (Ueda, the volume is inversely proportional to the distance and 

Regarding Claim 4 (Original):  Ueda further discloses wherein the volume is a maximum volume level if the distance is less than a minimum distance threshold (Ueda, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).

Regarding Claim 5 (Original):  Ueda further discloses wherein the volume is a function of a maximum volume multiplied by a function of a maximum threshold distance minus the distance divided by the maximum threshold distance minus the minimum threshold distance, when the distance is greater than the minimum threshold distance and less than the maximum threshold distance (Ueda, the volume is inversely proportional to the distance and becomes loud as the player object is close to the message generating object [0084] and  [Fig. 8]).

Regarding Claim 6 (Original):  Carter further teaches wherein the chat audio signal includes an input chat audio signal generated by an input device capturing voice input by the first participant, and wherein controlling the volume level includes regulating the volume level of the input chat audio signal (Carter, a voice communication application is one that allows communication between two different users through use of a microphone and speakers connected to each user's computing system [0034]; the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]). 

Claim 7 (Original):  Carter further teaches wherein the chat audio signal includes a chat audio output signal delivered to the first participant and a chat audio output signal delivered to the second participant wherein controlling the volume includes regulating an output volume of the chat audio output signals delivered to the first and second participants (Carter, a voice communication application is one that allows communication between two different users through use of a microphone and speakers connected to each user's computing system [0034]; the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]).

Regarding Claim 8 (Original):  Carter further teaches:  monitoring a volume level of an input chat audio signal generated by an input device associated with the first participant (Carter, the application with the closest virtual proximity can have the recording volume of the microphone set the highest; thus, the microphone will be most sensitive for the virtually closest instance [0015]; the volume adjustment module (206) actually makes the adjustments to the volume of each application based on the virtual proximity as determined by the proximity calculation module (204) [0039]). 
Ueda further discloses: 
wherein the volume level is increased relative to the full volume level in response to determining that the chat audio signal generated by the input device associated with the first participant is above a threshold volume (Ueda, when the player object exists within the range of a predetermined distance LD from the message generating object, the message by the sound is output at a constant volume set [0084] and [Fig. 8]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715